Citation Nr: 1022815	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric condition 
to include posttraumatic stress disorder (PTSD), depression, 
and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom






INTRODUCTION

The Veteran had active service from July 1953 to July 1955 as 
well as other periods of prior service.  The Veterans was in 
the Army reserves from March 1951 to June 1953.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon which denied service connection for 
posttraumatic stress disorder (PTSD), depression and anxiety. 

A Board hearing was scheduled for April 2010; however, the 
Veteran failed to appear. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  

Diagnoses of PTSD are contained in VA medical progress 
reports in October 2006.  The record indicates that the 
psychiatrist who diagnosed the Veteran as having PTSD relied 
on the Veteran's reported history of incidents which the RO 
has not yet verified.  

The Veteran was in the Reserve Officers Training Corps from 
September 1949 to June 1951.  The enlistment record for the 
Army Reserves indicates the Veteran was in the reserves from 
March 1951 to June 1953.  The Veteran's DD214 notes that he 
has two years of active service from July 1953 to July 1955, 
and that he had an additional 2 years, 4 months and 21 days 
of other service completed for pay purposes prior to then.  
It is unclear whether the Veteran had some periods of active 
duty during his reserve period.  

The Veteran contends that his currently diagnosed PTSD is the 
result of a classified information gathering mission in North 
Korea in 1952-1953.  He believes he was chosen for the 
mission because he understood Japanese.  The Veteran contends 
that his classified mission was ordered in July 1952 by Major 
General Robert N. Young and that he arrived in Japan and 
Seoul, South Korea, by commercial and military aircraft.  

The Veteran's claimed stressors are combat situations: being 
fired upon by shells, small arms, and artillery; trying to 
recover and treat wounded UN troops and soldiers while under 
fire; crawling under barbed wire; loading wounded and dead 
bodies; seeing Pfc. John H. Harrison killed in an explosion 
in October 1952; injecting 10-12 civilians in  North Korea to 
make them sleep and then putting them in a house and setting 
the house on fire; and under direct orders killing by 
injection a North Korean Colonel who had been educated in the 
US. 

In September 2004 a request for information from the Army was 
made for the period January 1953 to November 1953.  It does 
not appear that a response was ever received.  Additionally, 
the Veteran contends his covert mission was ordered in July 
1952 and occurred between July 1952 and April 1953.   The 
Veteran has, in fact, submitted a very detailed chronology of 
the claimed stressors which is of record.

Further attempts must be made to verify the Veteran's 
stressors.  If it is determined that the Veteran did not 
engage in combat or he was not in a combat-like situation, 
credible supporting evidence from any source showing that his 
claimed in-service stressor actually occurred is required for 
him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the Veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2007); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1. Provide appropriate notice to the 
Veteran pertaining to his claimed 
stressors.  In particular, explain that he 
may offer as evidence of his stressors 
statements of members who served with him, 
or of individuals, including family 
members and friends, whom he may have told 
about the circumstances of his service.

2. Forward the information provided by the 
Veteran, to the National Personnel Records 
Center (NPRC), and the US Joint Service 
Records Retention Center (JSRRC) and the 
service department.  Specifically ask for 
information on the Veteran's claimed 
classified mission in the period from July 
1952 to April 1953.  Determine whether Pfc 
John H. Harrison was killed in Korea in or 
around October 1952 and the circumstances 
of his death.  Any and all information 
obtained should be included in the claims 
folder for future review.

3. Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Specifically,  render a 
finding as to whether the record 
establishes the existence of a stressor or 
stressors.   

4.  Arrange for the Veteran to be examined 
by a psychiatrist, who has not previously 
examined him, to determine if any 
psychiatric disorder exists.  Specify for 
the examiner the stressor or stressors 
that have been determined to be 
established by the record for the purpose 
of determining whether a PTSD diagnosis is 
appropriate.  

Regardless of the diagnoses produced, the 
examiner must discuss the diagnosis of 
PTSD given by the VA doctor in October 
2006. 

The report of the examination should 
include a complete rationale for all 
opinions expressed.   The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
PTSD, depression and anxiety disorder with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  

If the decision remains adverse to the 
Veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



